Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The election without traverse filed 03/10/2021 in response to the Office Action of 12/10/2020 is acknowledged and has been entered.
	Applicant has elected species of PI3K inhibitor BKM-120 (buparlisib), anti-CD30 antibody cAC10, the antibody-drug conjugate shown in claim 85.

3.	Claims 63-88 are pending in the application. Claims 65-73, 76, 77, 80, 86 and 87 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.

4.	Claims 63-64, 74-75, 78-79, 81-85 and 88 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or, 120,121, or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 63-64, 74-75, 78-79, 81-85 and 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senter et al. (US 2009/0324621, published on December 31, 2009, IDS) in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).
	Claims 63-64, 74-75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Senter et al. teach a method for treating cancer in a subject, comprising administering to the subject in need thereof the drug-linker-ligand conjugate; see entire document, e.g., claims 155-157, [0340-0343], [1125], pages 21-22, Table 3. The drug-linker-ligand conjugate of Senter et al. is the same as the auristatin based antibody drug conjugate of the instant claim 85 directed; see pages 21-22, claims 141, 146-151 and 156 of Senter et al.
For claim 88, Senter et al. teach the drug molecules per antibody is 1 to 5; see claims 138, 142-145, 156-157, [0433-0434] and [0436-0437].
	Senter et al. do not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.
Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because Senter et al. teach a method for treating cancer in a subject, comprising administering to the subject in need thereof the drug-linker-ligand conjugate, prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

9.	Claims 63-64, 74-75, 78-79, 81-85 and 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senter et al. (WO 2004/010957, published on February 5, 2004, IDS) in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).
	Claims 63-64, 74-75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Senter et al. teach a method for treating cancer in a subject, comprising administering to the subject in need thereof the drug-linker-ligand conjugate; see entire document, e.g., claims 70-71, 1 and 54, abstract, pages 41-44 and 163-165. The drug-linker-ligand conjugate of Senter et al. is the same as the auristatin based antibody drug conjugate of the instant claim 85 directed; see page 44, claims 83-85 of Senter et al.
For claim 88, Senter et al. teach the drug molecules per antibody is 1 to 20; see claims 1 and 54, pages 43-44.
Senter et al. do not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because Senter et al. teach a method for treating cancer in a subject, comprising administering to the subject in need thereof the drug-linker-ligand conjugate, the drug-linker-ligand conjugate of Senter et al. has the same structure as the instant claim 85 specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

11.	Claims 63-64, 78-79, 81-85 and 88 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,201,615.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 63-64, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway.
Claims 1-21 of U.S. Patent No. 10,201,615 are drawn to a method for treating cancer in a subject, comprising administering to a subject in need thereof an auristatin-based antibody drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway.
It is noted that 35 USC § 121 does not provide protection for continuation or continuation in-part applications, and this application is a continuation of USPN 10,201,615. See 92 USPQ2d 1289 Amgen Inc. v. F. Hoffmann-La Roche Ltd. (Fed. Cir. 2009) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. 518 F.3d 1353 (Fed. Cir. 2008).   

12.	Claims 63-64, 78-79, 81-85 and 88 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,272,052.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 63-64, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway.
Claims 1-2 of U.S. Patent No. 9,272,052 are drawn a method for treating Hodgkin lymphoma or anaplastic large cell lymphoma in a subject in need thereof, comprising administering to the subject an auristatin-based antibody drug conjugate that binds CD30 and a rapalog inhibitor of the PI3K-AKT-mTOR pathway.

13.	Claims 63-64, 74-75, 78-79, 81-85 and 88 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,758,758 in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 63-64, 74-75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Claims 1-17 of U.S. Patent No. 8,758,758 are drawn to a method of treating a subject having Hodgkin lymphoma, comprising administering to the subject a pharmaceutical composition comprising antibody-drug conjugates having formula I, wherein Ab is an anti-CD30 antibody, p is 2 to 8. Formula I of U.S. Patent No. 8,758,758 falls within the scope of the instant claims 84-85 directed.
U.S. Patent No. 8,758,758 does not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because claims of U.S. Patent No. 8,758,758 are drawn to a method of treating a subject having Hodgkin lymphoma, comprising administering to the subject a pharmaceutical composition comprising antibody-drug conjugates having formula I, Formula I of U.S. Patent No. 8,758,758 falls within the scope of the instant claims 84-85 directed specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

14.	Claims 63-64, 74-75, 78-79, 81-85 and 88 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 47-81 of U.S. Patent No. 7,829,531 in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 63-64, 74-75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.

U.S. Patent No. 7,829,531 does not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.
Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because claims of U.S. Patent No. 7,829,531 are drawn to a method of treating a subject having Hodgkin lymphoma, comprising administering to the subject a pharmaceutical composition comprising drug-linker-antibody conjugate, the drug-linker-antibody conjugate of claims 49 and 54 of U.S. Patent No. 7,829,531 is the same as the auristatin-based antibody drug conjugate of the instant claim 85 specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

15.	Claims 63-64, 74-75, 78-79, 81-85 and 88 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 9,211,319 in view of Buonamici et al. (Sci Transl Med., 29 September 2010, 2(51): 51ra70, pages 1-8).  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 63-64, 74-75, 78-79, 81-85 and 88 are herein drawn to a method for treating cancer in a subject, the method comprising the step of administering to the subject an auristatin-based antibody-drug conjugate and an inhibitor of the PI3K-AKT-mTOR pathway, wherein the inhibitor of the PI3K-AKT-mTOR pathway is a PI3K inhibitor BKM-120.
Claims 1-17 of U.S. Patent No. 9,211,319 are drawn to a method for the treatment of Hodgkin lymphoma in a human, the method comprising administering to the human an effective amount of cAC10-MC-vc-PAB-MMAE. The cAC10-MC-vc-PAB-MMAE of U.S. Patent No. 9,211,319 is the same as the auristatin-based antibody drug conjugate of the instant claim 85 specified; see col. 21-22 of 9,211,319.
U.S. Patent No. 9,211,319 does not teach BKM-120.
	However, this deficiency is remedied by Buonamici et al.
Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject; see entire document, e.g. abstract.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120. One would have been motivated to do so because claims of U.S. Patent No. 9,211,319 are drawn to a method of treating a subject having Hodgkin lymphoma, comprising administering to the subject an effective amount of cAC10-MC-vc-PAB-MMAE, the cAC10-MC-vc-PAB-MMAE of U.S. Patent No. 9,211,319 is the same as the auristatin-based antibody drug conjugate of the instant claim 85 specified; Buonamici et al. teach BKM-120, an inhibitor of PI3K, for treating cancer in a subject. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer with auristatin-antibody conjugate and PI3K inhibitor BKM-120, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both auristatin-antibody conjugate and PI3K inhibitor BKM-120 are taught by the prior arts for treating cancer.

Conclusion
16.	No claim is allowed.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642